Citation Nr: 0510864	
Decision Date: 04/15/05    Archive Date: 04/27/05

DOCKET NO.  99-10 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date earlier than January 1, 1994 
for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel





INTRODUCTION

The veteran had active military service from September 1985 
to November 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1998 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), which in 
pertinent part granted TDIU effective May 20, 1997.  The 
veteran subsequently perfected this appeal.  

In September 2002, the Board denied an earlier effective date 
for TDIU.  The veteran subsequently appealed this decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In June 2003, the parties filed a Joint Motion for 
Remand.  By Order dated in June 2003, the Court vacated the 
Board's decision and remanded the matter for readjudication 
consistent with the joint motion.  In March 2004, the Board 
remanded this case for additional development.  In July 2004, 
the RO granted an earlier effective date for TDIU of January 
1, 1994.  

In March 2005, the veteran's attorney presented oral argument 
to the undersigned.  At this time, the attorney argued that 
there were additional issues in appellate status.  
Specifically, entitlement to an effective date earlier than 
July 2, 1991 for service connection for a seizure disorder, 
and entitlement to an effective date prior to January 1, 1994 
for entitlement to Dependents Educational Assistance (DEA) 
benefits.  

The veteran's attorney argued that the veteran filed a claim 
seeking service connection for a seizure disorder in January 
1988 and that the RO failed to adjudicate this issue in the 
initial rating decision.  The attorney argued that the Board 
has jurisdiction to order the RO to issue rating decisions 
and that the Board's failure to act is remandable error at 
the Court level.  In support of this position he cited E.F. 
v. Derwinski, 1 Vet. App. 324 (1991), Akles v. Derwinski, 1 
Vet. App. 118 (1991), and Collier v. Derwinski, 1 Vet. App. 
413 (1991).  

The Board has the authority to determine its own 
jurisdiction.  See 38 C.F.R. § 20.101 (2004).  
Notwithstanding the attorney's argument, the Board has 
reviewed the record and concludes that the additional issues 
have not been perfected for appeal.  See 38 C.F.R. § 20.200 
(2004).  Consequently, they are not for consideration at this 
time.  To the extent the veteran's attorney is raising a 
claim for an earlier effective date for service connection 
for a seizure disorder, to include based on clear and 
unmistakable error (CUE) in the July 1992 rating decision 
that granted the benefit and assigned the effective date, 
this matter is referred to the RO for the appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify the veteran (1) of the 
evidence necessary to substantiate his claim; (2) of the 
information and evidence that he is responsible for 
providing; (3) of the evidence that VA will attempt to 
obtain; and (4) request that the veteran provide any evidence 
in his possession that pertains to his claim.  See 
38 U.S.C.A. §§ 5102, 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

In the March 2004 remand, the Board requested that the RO 
ensure compliance with the requirements of the VCAA.  By 
letter dated in May 2004, the RO advised the veteran that it 
was working on her claim for an earlier effective date for 
TDIU.  The letter, however, advised the veteran of the 
evidence necessary to substantiate a claim for increase and 
for service-connected compensation benefits, but did not 
advise the veteran of the evidence necessary to substantiate 
a claim for an earlier effective date for a grant of TDIU.  
The Board has reviewed the claims folder and is unable to 
identify correspondence satisfying the duty to notify as 
stated above with respect to the issue currently on appeal.  
The Board regrets the delay occasioned by another remand; 
however, this case must be remanded for further compliance 
with the VCAA.  See also Stegall v. West, 11 Vet. App. 268 
(1998).  

The veteran contends that entitlement to TDIU should be 
granted effective the date after discharge from service, 
December 1, 1987.  As discussed above, the Board is referring 
back the attorney's contentions regarding an earlier 
effective date for service connection for a seizure disorder.  
The Court has held that when a determination on one issue 
could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined 
and VA is required to decide those issues together.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  Entitlement to TDIU 
requires consideration of the effect on employability of all 
service-connected disabilities and a grant of an earlier 
effective date for service connection for a seizure disorder 
could impact the outcome of the claim for an earlier 
effective date for TDIU.  Consequently, the Board finds that 
these issues are inextricably intertwined.  

In November 2004, the veteran's attorney submitted a 
statement wherein he argued that pursuant to VA's duty to 
assist, it must request a wage and earnings statement from 
the Social Security Administration to corroborate the 
veteran's statement that she was unemployed due to her 
service-connected disabilities.  

Accordingly, this case is REMANDED as follows:

1.  The RO must send the veteran a 
letter:

(a) Advising her of the evidence 
necessary to substantiate a claim for an 
effective date prior to January 1, 1994 
for TDIU;
 
(b) Notifying her of the information and 
evidence she is responsible for 
providing; 

(c) Notifying her of the evidence that VA 
is responsible for obtaining; and

(d) Requesting that she provide any 
evidence in her possession that pertains 
to her claim.  

2.  The RO should adjudicate a claim for 
an earlier effective date for service 
connection for a seizure disorder, to 
include based on CUE in the July 1992 
rating decision.  If the veteran's claim 
is denied, she should be notified of the 
decision and provided an opportunity to 
perfect a substantive appeal.  

3.  The RO should request that the 
veteran submit a copy of her wage and 
earnings statement from the Social 
Security Administration for the period 
subsequent to discharge and prior to 
January 1, 1994, or that she submit an 
appropriate authorization for the release 
of this information.  If the veteran 
submits an authorization, the RO should 
request the information pursuant to 
38 C.F.R. § 3.159(c)(2) (2004).  

4.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the RO 
should readjudicate the issue of 
entitlement to an effective date earlier 
than January 1, 1994, for entitlement to 
TDIU.  All applicable laws and 
regulations should be considered.  If the 
benefits sought on appeal remain denied, 
the appellant and her representative 
should be provided with a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




